
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10(b)



SECURED PROMISSORY NOTE


$50,000   October 1, 1999

        FOR VALUE RECEIVED, Daniel H. Relf (the "Maker"), hereby promises to pay
to the order of Aames Financial Corporation, a Delaware corporation ("Aames"), 2
California Plaza, 350 South Grand Avenue, Los Angeles, CA 90071 or such address
as Aames shall have given to the Maker, the principal sum of FIFTY THOUSAND
DOLLARS and 00/100 ($50,000), plus interest, which shall accrue from the date
hereof, on the unpaid principal balance of this Note at such address, at the
rate of 6.5% per annum (computed on the basis of a 360-day year) until the
principal amount hereof has been repaid in full, on October 1, 2004.

        The Maker shall have the option to prepay the principal amount and
accrued interest on this Note, in whole or in part, at any time, without payment
of premium or penalty. During the period in which this Note is outstanding, the
Maker shall make an annual mandatory prepayment against the outstanding
principal balance of, and accrued interest on, this Note an amount equal to 25%
of the aggregate cash bonuses (if any) paid to Maker in respect of the fiscal
year ended immediately prior to such payment date, net of income taxes payable
thereon, such payments to be made within two business days after receipt of the
cash bonus paid at the end of such fiscal year and to be applied first, against
any accrued and unpaid interest on this Note and then, to the outstanding
principal balance of this Note. In addition, upon receipt by the Maker of any
proceeds from the transfer of the securities pledged under the Pledge Agreement
(as defined below) or dividends, interest payments or other distributions of
cash in respect of such pledged securities, the Maker shall make an immediate
prepayment in respect of the Note in an amount equal to the after tax amount of
such proceeds, dividends, payments or distributions, with such prepayments to be
applied first to the payment of all interest accrued on, and then to the payment
of unpaid principal of, this Note.

        Payments of principal and interest shall be made in such currency of the
United States as at the time of payment shall be legal tender for the payment of
public and private debts.

        Aames and the Maker have entered into a pledge agreement dated the date
hereof (the "Pledge Agreement") providing, among other things, for the securing
of this Note by a pledge of the Pledged Collateral (as defined in the Pledge
Agreement).

        If any of the following events (each, an "Event of Default") shall
occur:

        (a)  the Maker shall default in the payment of any part of the principal
or interest on this Note when the same shall become due and payable, whether at
maturity, by acceleration or otherwise and such default continues for more than
10 days after receipt of notice from Aames;

        (b)  the Maker's employment with Aames shall have ceased for any reason
whatsoever or for no reason, whether such cessation is voluntary or involuntary,
and regardless of whether the Maker may claim such cessation of employment
constitutes a wrongful termination of employment;

        (c)  the Maker shall (i) become insolvent or be unable, or admit in
writing his inability, to pay his debts as they mature; (ii) make a general
assignment for the benefit of creditors; (iii) be adjudicated as bankrupt or
insolvent or file a voluntary petition in bankruptcy; (iv) file a petition or an
answer seeking an arrangement with creditors to take advantage of any insolvency
law; or (v) file an answer admitting to the material obligations or consent to,
or default in answering, or fail to have dismissed within 60 days after the
filing thereof, a petition filed against him in any bankruptcy or insolvency
proceeding; or

        (d)  any breach of the Maker's obligations under the Pledge Agreement
shall have occurred and be continuing or any representation or warranty made
thereunder shall be false in any material respect,

        then, the holder of this Note may at any time by written notice to the
Maker, declare the entire unpaid principal of and the interest accrued on this
Note through the date of such Event of Default to

--------------------------------------------------------------------------------


be forthwith due and payable, without other notices or demands of any kind, all
of which are hereby waived by the Maker.

        The Maker agrees to pay to the holder hereof all expenses incurred by
such holder, including reasonable attorneys' fees, in enforcing and collecting
this Note.

        The Maker hereby forever waives presentment, demand, presentment for
payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.

        This Note shall be paid without deduction by reason of any set-off,
defense or counterclaim of the Maker.

        This Note shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to conflicts of law principles
thereof, shall be binding upon the heirs or legal representatives of the Maker
and shall inure to the benefits of the successors and assigns of Aames.

   

--------------------------------------------------------------------------------

Daniel H. Relf


2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10(b)



SECURED PROMISSORY NOTE
